DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 & 16 objected to because of the following informalities:  
Claim 7, line 8: “withdrawn” should read --withdraw--, 
Claim 16, line 2: “gas is withdrawn” should read --gas that is withdrawn--,
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 & 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasuya (U.S. Pub. No. 2014/0371667), herein referred to as “Kasuya”. 
Regarding claim 1, Kasuya teaches a surgical system (surgery system 106, Fig. 16), comprising: 
a surgical instrument (gastrointestinal endoscope 2) defining a gas inflow path (channel 22; see connection to gas supply unit 1a in Fig. 16), a gas outflow path (channel 24; see connection to suction unit 7a in Fig. 16), and an end effector configured to apply energy to tissue (high-frequency probe 6a; [0037]: treatment instrument 6 is inserted into the channel 23 of the gastrointestinal endoscope 2 and is used for ablation treatment and the like of the affected area through the high-frequency probe 6a); and 
a control assembly (gas delivery system 106a) including a gas output (gas supply unit 1a) configured to connect to the gas inflow path of the surgical instrument (see connection to channel 22 in Fig. 16) for supplying gas thereto ([0085]: insufflation gas from the gas supply unit 1a), a gas input (suction unit 7a) configured to connect to the gas outflow path of the surgical instrument (see connection to channel 24 in Fig. 16) to withdraw gas therefrom ([0084]: suction unit 7a is a means for generating a negative pressure, under the control of the control unit 13, to adjust the amount of aspiration by the negative pressure), and an energy output (high frequency incision device 5) configured to supply energy to the end effector of the surgical instrument for application to tissue ([0037]: The treatment instrument 6 is a treatment instrument provided with a high-frequency probe 6a at the distal end, and is supplied with energy from the high-frequency incision device 5), the control assembly further including a controller (control unit 13) having a processor and a non-transitory computer-readable storage medium storing instructions that, when executed ([0086]: control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a, at a timing as illustrated in FIG. 19; where the described would be performed by a processor and a non-transitory computer-readable storage medium storing the instructions that execute the aforementioned steps and those listed in the following steps), cause the processor to: 
determine an amount of gas output from the gas output to the gas inflow path of the surgical instrument ([0085]: detects a gas supply quantity Q1, which is the flow rate of insufflation gas from the gas supply unit 1a; where a flow rate is an amount over time); 
determine an amount of gas withdrawn into the gas input from the gas outflow path of the surgical instrument ([0085]: detects an aspiration flow rate Q3 to the suction unit 7a; where a flow rate is an amount over time); 
compare the amount of gas output and the amount of gas withdrawn ([0095]: After the gas supply has continued for a certain period of time, the control unit 13 stops the gas supply temporarily by controlling the gas supply unit 1a and the gas supply unit 1b, and starts aspiration by controlling the suction unit 7a; where the step of stopping the supply of gas and switching to aspiration includes a comparison of the amount of gas output and the amount of gas withdrawn); and 
control withdrawal of gas from the gas outflow path of the surgical instrument such that the amount of gas output and the amount of gas withdrawn are equal to one another or within a threshold margin of one another ([0096]: control unit 13 feedback controls the aspiration quantity Q3 detected by the flow quantity sensor 12b, such that the aspiration quantity Q3 per time unit detected by the flow sensor 12b is the sum of gas supply quantity Q1 and gas supply quantity Q2 per time unit during supplying of gas (that is, aspiration quantity Q3=gas supply quantity Q1+gas supply quantity Q2)).
Regarding claim 2, Kasuya teaches wherein the control assembly includes a first pump configured to pump gas into the gas inflow path of the surgical instrument ([0083]: Under the control of the control unit 13, the gas supply units 1a and 1b adjust the output (gas quantity). The configuration of the gas supply units 1a and 1b other than a configuration including a gas compressor may be configured to include, for example, a configuration including a gas supply source 15 for supplying high-pressure gas, a regulator 16 that decompresses a high-pressure gas and a proportional solenoid valve 17 for regulating the flow rate, as shown in FIG. 17; where the listed structures are functional equivalents to a pump as they move a volume of gas/enable the movement of a volume of gas). 
Regarding claim 3, Kasuya teaches wherein the control assembly includes a second pump configured to withdraw gas from the gas outflow path of the surgical instrument ([0084]: The suction unit 7a is a means for generating a negative pressure, under the control of the control unit 13, to adjust the amount of aspiration by the negative pressure. For example, the suction unit 7a is provided with a vacuum pump such as a peristaltic pump or a rotary pump).
Regarding claim 4, Kasuya teaches wherein the control assembly includes a first sensor (flow sensor 12a) configured to sense at least one of: an output gas flow rate ([0085]: The flow sensors 12a and 12b are sensors for detecting the flow rate of insufflation gas flowing through the conduits), an output gas pressure, or an output gas volume, and wherein the processor is further caused to determine the amount of gas output from the gas output to the gas inflow path of the surgical instrument based upon feedback from the first sensor ([0086]: The control unit 13 carries out the detection of an output signal from the detection of an output from flow sensors (flow sensor 12a, flow sensor 12b); [0085]: flow sensor 12a detects a gas supply quantity Q1, which is the flow rate of insufflation gas from the gas supply unit 1a).
Regarding claim 5, Kasuya teaches wherein the control assembly includes a second sensor (flow sensor 12b) configured to sense at least one of: an input gas flow rate ([0085]: The flow sensor 12b detects an aspiration flow rate Q3 to the suction unit 7a), an input gas pressure, or an input gas volume, and wherein the processor is further caused to determine the amount of gas withdrawn into the gas input from the gas outflow path of the surgical instrument based upon feedback from the second sensor ([0086]: The control unit 13 carries out the detection of an output signal from the detection of an output from flow sensors (flow sensor 12a, flow sensor 12b); [0085]: The flow sensor 12b detects an aspiration flow rate Q3 to the suction unit 7a).
Regarding claim 6, Kasuya teaches wherein the control assembly is configured to supply gas from the gas output to the gas inflow path of the surgical instrument when the energy output supplies energy to the end effector of the surgical instrument for application to tissue ([0086]: When the user operates the high-frequency incision device 5 in the surgery system 106, the high-frequency incision is started and a signal is transmitted to the control unit 13 from the high-frequency incision device 5. As illustrated in FIG. 19, the control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a, at a timing as illustrated in FIG. 19). 
Regarding claim 7, Kasuya teaches surgical system (surgery system 106, Fig. 16), comprising: 
an electrode (high-frequency probe 6a) configured for insertion into an insufflated internal body cavity ([0037]: The treatment instrument 6 is inserted into the channel 23 of the gastrointestinal endoscope 2 and is used for ablation treatment and the like of the affected area through the high-frequency probe 6a; [0006]: One aspect of the disclosure provides a gas delivery system for supplying a given gas to the body cavity); 
a gas inflow path (channel 22) configured to extend into the insufflated internal body cavity ([0087]: channel 22 formed in the gastrointestinal endoscope 2; [0088]: insufflation gas from the channel 22; [0006]: a first guide pipe to be inserted into the body cavity for supplying the given gas into the body cavity and a second guide pipe installed in the first guide pipe; where the second guide pipe is the endoscope 2); 
a gas outflow path (overtube 3) configured to extend out of the insufflated internal body cavity ([0006]: a first guide pipe to be inserted into the body cavity for supplying the given gas into the body cavity and a second guide pipe installed in the first guide pipe; [0007]: a suction unit connected to the gas delivery system; see Fig. 16; where the first guide pipe is the overtube 3); and 
a control assembly (gas delivery system 106a) including an energy output (high frequency incision device 5) configured to supply energy to the electrode ([0037]: The treatment instrument 6 is a treatment instrument provided with a high-frequency probe 6a at the distal end, and is supplied with energy from the high-frequency incision device 5), a gas output (gas supply unit 1a) configured to supply gas along the gas inflow path into the insufflated internal body cavity when energy is supplied to the electrode ([0086]: When the user operates the high-frequency incision device 5 in the surgery system 106, the high-frequency incision is started and a signal is transmitted to the control unit 13 from the high-frequency incision device 5. As illustrated in FIG. 19, the control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a, at a timing as illustrated in FIG. 19), and a gas input (suction unit 7a) configured to selectively withdraw gas from the insufflated internal body cavity with the gas outflow path ([0086]: As illustrated in FIG. 19, the control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a, at a timing as illustrated in FIG. 19), the control assembly further including a controller (control unit 13) having a processor and a non-transitory computer-readable storage medium storing instructions that, when executed ([0086]: control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a, at a timing as illustrated in FIG. 19; where the described steps would be performed by a processor and a non-transitory computer-readable storage medium storing the instructions that execute the aforementioned steps and those listed in the following steps), cause the processor to: 
determine an amount of gas supplied into the insufflated internal body cavity ([0085]: detects a gas supply quantity Q1, which is the flow rate of insufflation gas from the gas supply unit 1a; where a flow rate is an amount over time); 
determine an amount of gas withdrawn from the insufflated internal body cavity ([0085]: detects an aspiration flow rate Q3 to the suction unit 7a; where a flow rate is an amount over time); 
compare the amount of gas supplied and the amount of gas withdrawn ([0095]: After the gas supply has continued for a certain period of time, the control unit 13 stops the gas supply temporarily by controlling the gas supply unit 1a and the gas supply unit 1b, and starts aspiration by controlling the suction unit 7a; where the step of stopping the supply of gas and switching to aspiration includes a comparison of the amount of gas output and the amount of gas withdrawn); and 
control the withdrawal of gas from the insufflated internal body cavity such that the amount of gas supplied and the amount of gas withdrawn are equal to one another or within a threshold margin of one another ([0096]: control unit 13 feedback controls the aspiration quantity Q3 detected by the flow quantity sensor 12b, such that the aspiration quantity Q3 per time unit detected by the flow sensor 12b is the sum of gas supply quantity Q1 and gas supply quantity Q2 per time unit during supplying of gas (that is, aspiration quantity Q3=gas supply quantity Q1+gas supply quantity Q2)).
Regarding claim 8, Kasuya teaches wherein the electrode is disposed on a surgical instrument ([0037]: The treatment instrument 6 is a treatment instrument provided with a high-frequency probe 6a at the distal end), and wherein the gas inflow and gas outflow paths are defined through the surgical instrument (see Fig. 18 for channels 22 (insufflation) and channel 21 (aspiration)).
Regarding claim 9, Kasuya teaches wherein the control assembly includes a first pump configured to supply gas ([0083]: Under the control of the control unit 13, the gas supply units 1a and 1b adjust the output (gas quantity). The configuration of the gas supply units 1a and 1b other than a configuration including a gas compressor may be configured to include, for example, a configuration including a gas supply source 15 for supplying high-pressure gas, a regulator 16 that decompresses a high-pressure gas and a proportional solenoid valve 17 for regulating the flow rate, as shown in FIG. 17; where the listed structures are functional equivalents to a pump as they move a volume of gas/enable the movement of a volume of gas).
Regarding claim 10, Kasuya teaches wherein the control assembly includes a second pump configured to withdraw gas ([0084]: The suction unit 7a is a means for generating a negative pressure, under the control of the control unit 13, to adjust the amount of aspiration by the negative pressure. For example, the suction unit 7a is provided with a vacuum pump such as a peristaltic pump or a rotary pump).
Regarding claim 11, Kasuya teaches wherein the control assembly includes a first sensor (flow sensor 12a) configured to sense at least one of: a gas flow rate ([0085]: The flow sensors 12a and 12b are sensors for detecting the flow rate of insufflation gas flowing through the conduits), a gas pressure, or a gas volume, and wherein the processor is further caused to determine the amount of gas supplied based upon feedback from the first sensor ([0086]: The control unit 13 carries out the detection of an output signal from the detection of an output from flow sensors (flow sensor 12a, flow sensor 12b); [0085]: flow sensor 12a detects a gas supply quantity Q1, which is the flow rate of insufflation gas from the gas supply unit 1a).
Regarding claim 12, Kasuya teaches wherein the control assembly includes a second sensor (flow sensor 12b) configured to sense at least one of: a gas flow rate ([0085]: The flow sensor 12b detects an aspiration flow rate Q3 to the suction unit 7a), a gas pressure, or a gas volume, and wherein the processor is further caused to determine the amount of gas withdrawn based upon feedback from the second sensor ([0086]: The control unit 13 carries out the detection of an output signal from the detection of an output from flow sensors (flow sensor 12a, flow sensor 12b); [0085]: The flow sensor 12b detects an aspiration flow rate Q3 to the suction unit 7a).
Regarding claim 14, Kasuya teaches a method ([0027]: a gas delivery system used for gastrointestinal endoscopic surgery), comprising; 
inserting a surgical instrument (endoscope 2) into an insufflated internal body cavity ([0035]: The overtube 3 is used to guide the insertion portion 2a of the gastrointestinal endoscope 2 into the gastrointestinal lumen 4 of the patient); 
activating the surgical instrument to apply energy to tissue within the insufflated internal body cavity and introduce gas into the insufflated internal body cavity ([0086]: When the user operates the high-frequency incision device 5 in the surgery system 106, the high-frequency incision is started and a signal is transmitted to the control unit 13 from the high-frequency incision device 5. As illustrated in FIG. 19, the control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a, at a timing as illustrated in FIG. 19); 
determining an amount of gas that is introduced into the insufflated internal body cavity ([0085]: sensors for detecting the flow rate of insufflation gas flowing through the conduits in which the flow sensors are installed per unit time …flow sensor 12a detects a gas supply quantity Q1, which is the flow rate of insufflation gas from the gas supply unit 1a; where a flow rate is an amount over time); and 
selectively withdrawing gas from the insufflated internal body cavity such that an amount of gas that is withdrawn is equal to or within a threshold margin of the amount of gas that is introduced ([0096]: control unit 13 feedback controls the aspiration quantity Q3 detected by the flow quantity sensor 12b, such that the aspiration quantity Q3 per time unit detected by the flow sensor 12b is the sum of gas supply quantity Q1 and gas supply quantity Q2 per time unit during supplying of gas (that is, aspiration quantity Q3=gas supply quantity Q1+gas supply quantity Q2); see Fig. 19).
Regarding claim 15, Kasuya teaches wherein gas is provided from a control assembly (gas delivery system 106a) to the surgical instrument for introduction into the insufflated internal body cavity ([0086]: As illustrated in FIG. 19, the control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas), and wherein the control assembly includes a first sensor configured to sense at least one property indicative of the amount of gas that is introduced to enable determination of the amount of gas that is introduced ([0085]: sensors for detecting the flow rate of insufflation gas flowing through the conduits in which the flow sensors are installed per unit time …flow sensor 12a detects a gas supply quantity Q1, which is the flow rate of insufflation gas from the gas supply unit 1a; where a flow rate is an amount over time).
Regarding claim 16, Kasuya teaches wherein selectively withdrawing gas includes determining an amount of gas is withdrawn ([0085]: flow sensor 12b detects an aspiration flow rate Q3 to the suction unit 7a; where a flow rate is an amount over time), comparing the amount of gas that is withdrawn with the amount of gas that is introduced ([0095]: After the gas supply has continued for a certain period of time, the control unit 13 stops the gas supply temporarily by controlling the gas supply unit 1a and the gas supply unit 1b, and starts aspiration by controlling the suction unit 7a; where the step of stopping the supply of gas and switching to aspiration includes a comparison of the amount of gas output and the amount of gas withdrawn), and determining whether to withdraw gas or not based upon a result of the comparison ([0096]: control unit 13 feedback controls the aspiration quantity Q3 detected by the flow quantity sensor 12b, such that the aspiration quantity Q3 per time unit detected by the flow sensor 12b is the sum of gas supply quantity Q1 and gas supply quantity Q2 per time unit during supplying of gas (that is, aspiration quantity Q3=gas supply quantity Q1+gas supply quantity Q2). Thus, the pressure in the gastrointestinal lumen 4 is kept constant).
Regarding claim 17, Kasuya teaches wherein gas is withdrawn from the insufflated internal body cavity into a control assembly (gas delivery system 106a; [0086]: control unit 13, having received the signal, controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a), and wherein the control assembly includes a second sensor (flow sensor 12b) configured to sense at least one property indicative of the amount of gas that is withdrawn to enable determination of the amount of gas that is withdrawn ([0085]: flow sensor 12b detects an aspiration flow rate Q3 to the suction unit 7a)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kasuya as applied to claim 7 above, and further in view of Poll (U.S. Pub. No. 2012/0184897), herein referred to as “Poll”.
Regarding claim 13, Kasuya shows the gas delivery system (106a) as a system, but fails to explicitly disclose wherein the control assembly is housed within an enclosure.
However, Poll discloses wherein the control assembly (master controller 34) is housed within an enclosure (air management control console 32). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the control assembly housing of Kasuya to be within the enclosure of Poll for the purpose of coupling an array of airflow devices having different functions affecting the environmental conditions within the operative space to optimize environmental conditions both within the operative space and in the OR (Poll: [0047]). Additionally, it would have been obvious to make Kasuya’s multiple units ([0082]: an interface unit 14 for the user to change the drive settings, and a control unit 13 that communicates with various units (gas supply unit 1, gas supply unit 1b, high-frequency incision device 5, suction unit 7a, flow sensor 12a, flow sensor 12b) of the surgery system 106 to which it is electrically connected for controlling the operation thereof) since has been held that making parts integral involves only routine skill in the art, see MPEP 2144.04(V)(B). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Spence et al. (US 20210402108): insufflation system with a microcontroller; Yamaoka et al. (US 20210290864): insufflation control system; Skalnyi (US20170128127): plasma system with gas flow control; Woolford et al. (US 20170106199): ablation system with a pump controller; Uesugi et al. (US 7988656): pressure control in a body cavity & needle electrode. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794